NOTICE OF ALLOWANCE
Election/Restrictions
Applicant's election with traverse of Species 1 [fig 1] in the reply filed on 02/01/2021 and subspecies A in the reply filed on 09/21/2021 is acknowledged.  The arguments have been deemed persuasive and both election requirements have been withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3. 	Claims 1-26 are allowed.





Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a stocker connected to the atmospheric transportation chamber and configured to store a surface part therein; and an alignment chamber connected to the atmospheric transportation chamber and configured to detect a position of the surface part, wherein the first robot is configured to transport the substrate and the surface part between the atmospheric transportation chamber and the load lock chamber, and the second robot is configured to transport the substrate and the surface part between the load lock chamber and the vacuum transportation chamber” in the context of other limitations of the claim.
Regarding claim 14:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “an atmospheric transportation chamber including a first transportation mechanism that includes a first robot-arm; a vacuum transportation chamber connected to the atmospheric transportation chamber via a load-lock chamber provided between the vacuum transportation chamber and the atmospheric transportation chamber, the vacuum transportation chamber including a second transportation mechanism that includes a second robot-arm; a processing chamber configured to perform a vacuum processing of a substrate and connected to the vacuum transportation chamber; a carrier placing table connected to the atmospheric transportation chamber and configured to place a substrate carrier; and a stocker 
Regarding claim 24:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a stocker connected to the atmospheric transportation chamber and configured to store another surface part therein, wherein the second robot is configured to transfer the surface part to the load lock chamber after the surface part has been exposed to the vacuum processing in the processing chamber, and transport the another surface part from the load lock chamber to the processing chamber to be used in vacuum processing of another substrate under vacuum, and the first robot is configured to place the surface part in the stocker and transport the another surface part from the stocker to the load lock chamber so as to be available to the second robot” in the context of other limitations of the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718